Title: To Thomas Jefferson from James Monroe, 25 September 1804
From: Monroe, James
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  London Sepr. 25. 1804.
               
               My letters to Mr. Madison are so full on what concerns us, as to leave me little to add to you. I never experienc’d more difficulty in any case, than in deciding whether to hasten the negotiation with this govt. to a conclusion, & set out immediately in pursuit of the other object, or to let it take its natural course and consume a couple of months more, and pursue that object afterwards. The considerations which create the embarrassment are adverted to in my private letter to Mr. Madison. My judgment inclines rather in favor of the delay as well in respect to what is due to this power, as on the idea that little will be done in France, which pressing emergencies do not impose, till after the 9th. of Novr. Still if I can get off in a few days, wh. depends altogether on this govt., I shall not fail to do so. If I could forsee the probability of any change in affrs. likely to prove injurious to us, in the interim, I shod. be decided to proceed. But there does not appear to be any likelihood of such a change. Nor am I aware that any change could take place wh. would put us on a disadvantageous footing in the negotiation with Spain. I think she is much more interested than we in pressing an amicable arrangment of boundaries. The territory we now hold, puts her possessions pretty much at our mercy thro the whole extent of the Southern continent. She knows this and is alarmed at it. Her apprehensions are seen by every thing we hear from Madrid, tho’ the effect is not precisely what might be expected from it. It is said, as I hear, by Mr. Frere, that Mr. Pinckney has left Madrid without taking leave. The cause of this I know not, since it is long since I heard from him. To obtain a favorable result, I am not sorry that this incident has occurr’d, because I think the more a crisis is created the better the effect will be. This govt. can never unite with Spain against us, that is, such an event is among those which are so improbable, that it ought scarcely to be taken among data on which our calculations are to be formed. Nor will France be apt to join Spain against us, for the very reasons wh. induc’d her (so far as they were of a general political nature) to cede to us Louisiana. I think our attitude is not likely to be less imposing a few months hence with Spain than it now is. If she has assumed a high tone in the communications with Mr. Pinckney, I do suspect it is more the effect of transient causes, produc’d by what has occurr’d at Madrid, or by the communications of her minister at Washington, than any settled opinion of the policy she ought to observe towards us. She will probably get the better of her passions on some short reflection. But I hasard remarks on facts which are presumed, & therefore may err.
               If the business fails here in respect to the seamen, for in every other point it has substantially succeeded, in practice tho’ not by treaty with this govt, it remains to be decided in what light it is to be viewed in America. So far as I can form any opinion on the subject, it is that it shod. produce no irritation in our proceedings. The thing will come right here at no remote period of time & in my opinion sooner by a firm manly stile of conciliation, which shews it is not prompted by unworthy motives, than by an irritating, defying, one. The people have considerable influence over this govt; such a tone wod. impose a great restraint on it in respect to us; in fact I think it wod. produce here in many respects a good effect. And in our interior, the effect would be equally salutary. A certain description of people with us have no hope but in foreign wars. Their power attained great height in the controversy with France. Their present last resource is in one with England: they care but little with whom it is, so that it harrasses our country, expends money, & is likely to create discontent. This remark I apply only to certain leaders, not to the body, as I presume the latter has already seen enough to be satisfied. It was obvious to a distant spectator, and of course more so to those on the ground, that the discussions respecting seamen last winter, in the Congress, gave them pleasure; in their toasts they took the side (that is certain individuals did) of the British; intimated that the seamen taken were British not American (as is probably often the case), & thus encouraged the practice heretofore pursued by this power, & lessened the disposition to arrange it by treaty. I do not mention these things as criminal in these persons: such mode of discussion is incident to free government and ought to be protected not persecuted. But it shews that the publick mind is not altogether ripe for a rupture on that ground, since the quarter of the union most injured by these acts, not only does not complain but vindicates them. It seems to me as if an exhibition to the world, that our footing in all great points was perfectly friendly with the European powers; that important questions had been amicably arranged with them; that others which remained to be adjusted were in train, & it was not doubted would be concluded to the satisfaction of the parties, would deprive these gentry of the last resource, at the same time that it would be likely to produce the desired effect here, with every power.
               Permit me to ask will it not be better to shut up the country westward of the Mississippi for many years yet to come? Or if any exception is made to the doctrine, that it be in permitting the settlement, at a suitable time, of the right bank of the river only? If the territory is opened for sale westward of it, I think it will depopulate the old States, and endanger a seperation. To secure the union for ever I think the progress shod. be slow in that quarter, that is westward of the river; that we shod. make sure the steps we take, and see by the habitual exercise of government for some time over that region, that is the eastern side, what the effect of any other measure is likely to be. By such a course the present lands will be sold to advantage; American population will be planted on the Eastern side the river, who will cross & carry with them their principles of govt., of union, of local attachment, &c. This subject will I well know be sufficiently weighed. Feeling much anxiety on it I have taken the liberty to intimate concisely what I think on the subject.
               I have this moment read what is stated in the gazettes of the day, of the probability of an approaching rupture between this govt. and Spain, as suggested by Lord Harrowby to some merchants of the city, convened to receive it. It is possible his Lordship may be induc’d to delay his communication with me, on that acct., tho’ I confess I do not clearly see the motive of it, unless this shod. be a maneuvre, intended to produce an adjustment with Spain before I get there. Shod. that even happen I do not think it wod. be likely to prevent our success, because Spn. is more interested in the adjustment on fair terms than we; and because if the war lasts I do not think that any arrangment between G.B. & Spn. can be considered as final, since it must depend on other circumstances, not within the controul of either party, certainly not of Spain. However I sincerely wish I may be able to get off soon. To push the affr. on the moment of this publication would appear to be connected with it, and a measure produc’d by it. Still as his Lordship has not been open in his communications to me, he ought not to be surprised if I did so; they must feel mortified to see us profit of their follies, or likely to do so; yet it is surprising that they have not sufficient elevation of mind to act in such manner as to make the aids we derive from their measures, gain them some credit or acknowledgment on our part. Should any thing occur before the ship sails I will not fail to communicate it.
               
               I have heard nothing from Mr. Livingston since the 15th. of July, nor do I know in what state our affrs. are there; I hope the little affair of the distribution of the sum intended for our citizens, will not prove a cause of any serious trouble to us. My family enjoy good health at present & desire to be affecy. remembered to you and yours. I have heard but little of our neighbours in Albemarle, no change has I presume taken place among them. Peter Carr was much afflicted with a complaint when I left home. Is he recovered? I am Dear Sir with
               great respect & esteem yr. friend & servant
               
                  
                     Jas. Monroe
                  
               
               
                  PS. Just as I had resolv’d to write Lord Harrowby for an answer to my note, with a view to push my departure, I recd. from him the enclosed to which I gave the answer annex’d. My present determination is to write him on monday, in case he does not mention the subject to me on friday & there is cause to conclude that he is amusing me, to press such an answer; in that case it remains to be decided, whether I will notify to him my intention to depart for Spain immediately & regret that we could not conclude before I went, & make that the ground of the note, or leave it open by an ordinary complaint of delay, to further negotiation &c.
               
            